Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/202 has been entered.
Claim 1 is amended

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a shielding layer, having opposing surfaces across a thickness thereof disposed on the external surface of the body; and  10a ceramic insulating layer disposed on the opposing surfaces of the shielding layer and covering at least a portion of a side surface of the external electrodes, as recited in claim 1, in combination with the remaining features of claim 1. 
The most relevant prior art references are as follows:
(i) Takatsuji et al. (US 20180166211  A1) teaches that the inductor 1 is a metal composite inductor. As the inductor 1, for example, a wire-type inductor is preferably used. For another example, a laminated inductor is also useable as the inductor 1. The inductor 1 includes a core 10, a wire 11, a pair of outer electrodes 12 and 13, a shielding member 14, and an insulating member 15 {See Para 0032 and Fig. 1}. 
(ii) Blow et al. (US 20170309394 A1) teaches that  shielded inductor, the shielded inductor comprising: a core body surrounding a conductive coil, the core body having an outer surface; a first lead and second lead in electrical communication with the conductive coil and extending along the outer surface; and a shield comprising a conductive material adjacent to and covering at least a portion of the outer surface of the core body (see claim 1 and Fig. 4).
(iii) Lin et al. (US 20170200682 A1) teaches that  the semiconductor device package 1 includes a substrate 10, electronic components 11a, 11b, 11c, a package body 12, a seed layer 13, an EMI shield 14, and a protection layer 15 (see Fig. 1A and para 0016).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837